“6

a Pro Se 1 (Rev. 09/ 16) Complaint for a Civil Case

Case 1:20-cv-12293-IT Document1 Filed 12/28/20 Page 1of5

~ INCLERIE OFFICE

UNITED STATES DISTRICT COURT

for the 2020 DF 28 aM @ 54

District of Massachusetts WS. Of STRICT C OURT

MOHAN A. HARIHAR

DISTRICT OF MASS.
CaseNo. TBD
(to be filled in by the Clerk's Office)

 

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Uf the names of all the plaintiffs cannot fit in the space above,
please write "see attached" in the space and attach an additional
page with the full list of names.)

-V-

JEANNE D'ARC CREDIT UNION, et al

Jury Trial: (check one) [V] ves [}No

 

Defendant(s)
(Write the full name af each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

COMPLAINT FOR A CIVIL CASE

1. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

MOHAN A. HARIHAR
7124 AVALON DRIVE

ACTON, MIDDLESEX
MA 01720
617.921.2526

mo.harihar@gmail.com

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (jfknown). Attach additional pages if needed.

Page 1 of 5
Case 1:20-cv-12293-IT Document1 Filed 12/28/20 Page 2 of 5

Pro Se 1 (Rev, 09/16) Complaint for a Civil Case

Defendant No. 1

Name

 

 

 

 

 

 

JEANNE D'ARC CREDIT UNION
Job or Title (if known)
Street Address 581 MERRIMACK STREET
City and County LOWELL, MIDDLESEX
State and Zip Code MA 01854
Telephone Number 978.452.5001
E-mail Address (if known)

Defendant No. 2

 

 

 

 

 

 

 

Name SANDRA BOULAY, ESQ./BOULAY LAW FIRM LLC
Job or Title (if known) ATTORNEY/LAW FIRM

Street Address 9 CENTRAL STREET,SUITE #402

City and County LOWELL, MIDDLESEX

State and Zip Code MA 01852

Telephone Number 978.452.4100

E-mail Address (if known) sandra@boulaylaw.com

Defendant No. 3

Name

Job or Title (if own)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5
Pro Se j (Rey. 09/16) Complaint for a Civil Case

Il.

Case 1:20-cv-12293-IT Document1 Filed 12/28/20 Page 3 of 5

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[v] Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.
(1) 15 USC § 1692 - Fair Debt Collection Practices; (2) Breach of Contract for Counterclaims filed w/
Liability/Casualty Insurance Policies (Errors and Ommissions); (3) False Advertisement; (4)
Libel/Defamation and the intention to cause Emotional Distress under 28 U.S. Code § 4101; (5) Bad
Faith; (6) Unlawful Conversion; (7) Civil RICO under 18 U.S.C. § 1964 ; (8) Fed. R. Civ. P. 60(b)(3) -
Fraud on the Court. (Plaintiff reserves the right to add and/or amend claims, if necessary, once legal
counsel_has been retained or assiqned with the Court's assistance under 28 U.S.C. §1915)_.
B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name} MOHAN A. HARIHAR , is a citizen of the
State of (name) MASSACHUSETTS

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) :

 

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

 

 

The defendant, (name) SANDRA BOULAY , is a citizen of
the State of (name) MASSACHUSETTS . Oris a citizen of
(foreign nation)

 

Page 3 of 5
, » Pro Se 1 Rev. 09/16) Complaint for a Civil Case

iil.

Case 1:20-cv-12293-IT Document1 Filed 12/28/20 Page 4 of 5

i

 

b. If the defendant is a corporation
The defendant, (mame) JEANNE D'ARC CREDIT UNION , is incorporated under
the laws of the State of (name) MASSACHUSETTS , and has its

 

principal place of business in the State of (name) MASSACHUSETTS

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

The Defendants’ evidenced acts of deceptive conduct and unfair debt collection practices (for a
period of 10 years) has unnecessarily added to, and/or caused serious financial hardships and
emotional distress to the Plaintiff. This has been compounded (whether directly or indirectly) by
the relationships to the $42B Federal complaint - HARIHAR v US BANK, et al, Docket No.

15-cv-11880 which (in part) involves evidenced RICO, Economic Espionage, RMBS securities
fraucl_and_most recently_Liahility Insurance - Breach of Contract {Errors and Omissions) __

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
Through Discovery and the review of Court transcripts, the Plaintiff will supply fact-based documents that
evidence unfair debt collection practices for a period of approximately 10 years, breach of contract and all other
related claims (as listed in section li A) by Defendant - JDCU and their attorney, Defendant - Sandra Boulay, Esq.
Litigation privilege of Attorney Boulay is considered waived, as transcripts will evidence the Defendant's intention
to purposefully deceive the Court under Rule 60b. Breach of Contract claims are evidenced by the formal letter
delivered via email on October 6, 2020 - Civil Counterclaims filed with the respective Liability/ Casualty Insurance
Policy Carriers (Errors and Omissions) and ignored (See Attachment A). Overlapping legal issues with the related

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Due to the complexity (and totality) of fegal issues involved - and in the interest of Judicial Economy, the Plaintiff
seeks to retain legal counsel to assist with articulating all relief available. Based on the evidenced violations of
record, damages available under the FDCPA are expected to include:(a) Actual damages under 15 U.S.C. §
1692k(a)(1);(b) Statutory damages under 15 U.S.C. § 1692k(a)(2);(c) Costs and reasonable attorney's fees under
15 U.S.C. § 1692k(a)(3). The Plaintiff shows cause for Punitive damages for the evidenced Breach of Contract -
Liability/ Casualty Insurance Policy Carriers (Errors and Omissions). With regard to the severity legal issues that
overlap with the related Federal litigation (Ref. HARIHAR v US BANK et al), the assistance of exp legal counsel

Page 4 of 5
s

Case 1:20-cv-12293-IT Document1 Filed 12/28/20 Page 5 of 5

.o Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

(Cont.) is also necessary to help determine the proportion of liability in the areas that are applicable - keeping in
mind that the related litigation is a $42B lawsuit. Aside from civil relief for damages, the Plaintiff seeks indictments
brought by Federal Prosecutors for related criminal and professional violations of record. Criminal complaints are
filed with the FBI, DOJ and MA Office of the Attorney General. The Plaintiff seeks Professional accountability
against the Defendant - Sandra Boulay, Esq. and A BAR compiaint has been filed w/ the MA Board of BAR
Overseers. Finally, the Plaintiff seeks to re-open, remove and transfer to Federal Court the original MA State

complaint brought by the Defendant-JDCU, as the Plaintiff has (in GOOD FAITH) proposed a legal remedy for the
ronaumantaftha-ariainal daht-(RafinGlasMahan-4-Harihar_AeriatMadA44CVAAR20AR—1 nwall RietiatCand}—

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: 12/23/2020

Signature of Plaintiff Lhe.

Printed Name of Plaintiff // MOHAN A HARIHAR

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney TBD

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5S
